IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES J. SLEZAK; NATHAN                               No. 65428
                EVERSON; AND TOUSON SARYON;
                Appellants,
                vs.
                                                                            FILED
                TIMOTHY S. CORY,
                                                                            JUL 2 8 2016
                Respondent.

                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order'granting
                summary judgment in a tort action. Eighth Judicial District Court, Clark
                County; Susan Johnson, Judge.
                                               BACKGROUND
                            This case arose from a proceeding wherein the district court
                appointed respondent Timothy Cory as receiver of defendants Global Edge
                Trading, LLC (GET) and The Private FX Trade Club, LLC (PTC). The
                order appointing Cory as receiver required Cory to immediately take
                control of all rights, interests, assets, and financial accounts of GET and
                PTC. Nonetheless, Cory decided not to be named on the accounts until
                GET was up and running.
                            After Cory was appointed as receiver, the managing member
                of GET, Francis Conlin, secured hundreds of thousands in loans from
                appellants James Slezak, Nathan Everson, and Touson Saryon for the
                purpose of operating GET. After Conlin signed for the loans, appellants
                wired the funds to GET's Bank of America account, one of the accounts
                Cory was ordered to oversee.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                             1(9 - Z35 -1
   1.57
      .yrIt
                                Appellants later discovered that Conlin spent over $2 million
                   of GET funds at casinos and strip clubs, including their investments.
                   Bank statements showed that Conlin made numerous, large cash
                   withdrawals from various casino ATMs.
                                Consequently, appellants filed a complaint against Cory
                   alleging: 1) breach of fiduciary duty, 2) negligence, 3) interference with
                   contractual relations, and 4) civil conspiracy. The gravamen of the
                   complaint was that Cory failed to properly monitor the bank accounts,
                   thereby breaching his receivership duties. Cory filed a NRCP 12(b)(5)
                   motion to dismiss, which the district court converted to a NRCP 56 motion
                   for summary judgment and granted, explaining that pursuant to Anes V.
                   Crown P'ship, Inc., 113 Nev. 195, 932 P.2d 1067 (1997), Cory was immune
                   from suit.
                                                 DISCUSSION
                                An order granting summary judgment is reviewed de novo.
                   Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                   Summary judgment should be rendered when the pleadings and other
                   evidence on file demonstrate that there is no genuine issue of material fact
                   and the moving party is entitled to judgment as a matter of law. Id.
                                Appellants argue that Cory was not entitled to immunity
                   because he failed to take control of the Global Edge assets and bank
                   accounts as ordered by the court. Cory contends that he is absolutely
                   immune from suit as a receiver of the court pursuant to Anes.
                                Under Anes, "[a] receiver appointed by the court acts as an
                   officer of the court." 113 Nev. at 201, 932 P.2d at 1071. "A receiver who
                   faithfully and carefully carries out the orders of the appointing judge
                   shares the judge's judicial immunity."   Id. (internal quotations omitted).
                   However, "a receiver may be personally liable if he or she acts outside the
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e.)
                authority granted by the court."      Id. at 202, 932 P.2d at 1071. For
                instance, in Aries, we determined that a factual question as to whether a
                receiver exceeded his authority precluded summary judgment.       Id.     But
                Aries does not cover the broader breadth of immunity that we extend
                generally to professionals acting as an arm of the court in judicial
                proceedings.
                           In Duff v. Lewis,    this court applied absolute immunity to a
                court-appointed psychologist accused of negligence in making a child
                custody recommendation amidst allegations of child abuse. 114 Nev. 564,
                571, 958 P.2d 82, 87 (1998). Similarly, in Foster v. Washoe County, this
                court granted absolute immunity to court-appointed special advocates
                sued for negligent investigation of child abuse. 114 Nev. 936, 943-44, 964
P.2d 788, 793 (1998). Most recently, in Harrison v. Roitman, we upheld a
                district court's ruling granting absolute immunity to a party-retained
                psychiatrist, who was accused of medical malpractice for submitting a
                report to the court during divorce proceedings diagnosing the wife with a
                personality disorder without ever meeting her. 131 Nev., Adv. Op. 92, 362
P.3d 1138, 1144 (2015). To reach our conclusion, we recognized the long
                history of precedent in state and federal courts extending absolute
                immunity to judicial participants who act as an arm of the court.       Id. at
                1140.
                               Cory was a judicial participant appointed by the court and
                accused of neglecting his responsibilities as a receiver. Cory was not,
                however, accused of acting outside his authority.' As such, he is entitled


                     'We reject appellants' argument that by not acting at all, Cory
                somehow acted outside of his authority.


SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                to the same absolute immunity extended to the judicial participants in
                Duff, Foster, and Harrison.      Thus, no genuine issue of material fact
                remains. 2
                             We ORDER the judgment of the district court AFFIRMED.




                                                                                     J.



                                                                                 ,   J.



                                                                                 ,   J.
                                                    Gibbons




                      2 Appellants also argue that the district court erred by failing to
                provide notice that the motion to dismiss would be treated as a motion for
                summary judgment. We conclude that even if the district court had not
                converted Cory's NRCP 12(b)(5) motion to dismiss into a NRCP 56 motion
                for summary judgment, dismissal would have been appropriate pursuant
                to NRCP 12(b)(5) because Cory is entitled to absolute immunity as a
                matter of law. See Buzz Stew, LLC v. City of N. Las Vegas,     124 Nev. 224,
                228, 181 P.3d 670, 672 (2008) (noting that a complaint should be dismissed
                if a plaintiff can prove "no set of facts, which, if true, would entitle it to
                relief'). Thus, despite the district court's error, it reached the correct
                result, and we affirm See NRCP 61 (providing that no error in any ruling
                or omission is grounds for disturbing a judgment if a party's substantial
                rights are not affected).




SUPREME COURT
          OF
       NEVADA
                                                      4
(o)   1947A
                cc: Hon. Susan Johnson, Judge
                     Paul H. Schofield, Settlement Judge
                     Mirch Law Firm LLP
                     Premier Legal Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   5
(0) 1947A-